Citation Nr: 0718867	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-28 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals, prostate 
cancer, with bladder incontinence and impotence, to include 
as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1951 to June 1955 
and from August 1955 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for residuals, prostate cancer, to 
include bladder incontinence and impotence, claimed as due to 
exposure to ionizing radiation.  The RO issued a notice of 
the decision in February 2005, and the veteran timely filed a 
Notice of Disagreement (NOD) in March 2005.  Subsequently, in 
August 2005 the RO provided a Statement of the Case (SOC), 
and thereafter, in September 2005, the veteran timely filed a 
substantive appeal.

The veteran requested a videoconference hearing on this 
matter, which was held in February 2007 where the veteran 
presented as a witness before the undersigned Veteran's Law 
Judge.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide, no prejudice to the veteran resulted.

2.	The veteran participated in Operation Castle, a nuclear 
test series, during service; his radiation exposure dose 
estimate is 4.0 rem (mean total external dose); 9.4 rem 
(upper bound); 0.029 rem (internal committed dose to the 
prostate; and 0.3 rem (upper bound committed dose to the 
prostate). 

3.	The veteran was diagnosed with prostate carcinoma in April 
1995, approximately 17 years post-service and 41 years 
after he was exposed to ionizing radiation while on active 
duty.

4.	 The preponderance of the competent medical evidence is 
against a nexus between the veteran's prostate cancer and 
any incident of service, to include his exposure to 
ionizing radiation.


CONCLUSION OF LAW

Service connection for residuals, prostate cancer, with 
bladder incontinence and impotence, to include claimed as due 
to exposure to ionizing radiation, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2002 and June 2003 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, -- F.3d--, 2007 WL 
1427720, *5 (Fed. Cir.) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The two June 2002 letters and a June 2003 correspondence from 
the RO satisfy these mandates.  One June 2002 letter informed 
the veteran about the type of evidence needed to support a 
direct service connection claim, namely, proof of: (a) an 
injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  
Another June 2002 letter also asked the veteran specific 
questions relating to his claimed radiation exposure during 
service. The veteran was informed of VA's duty to obtain 
certain evidence for him, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran supplied enough information to enable their 
attainment.  The June 2003 letter made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  It also specifically asked the veteran to 
provide VA with any other supporting medical evidence that he 
had, and the June 2002 correspondence additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Where such an error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, notice of the two Dingess elements would 
not have operated to alter the outcome in the instant case 
where medical evidence establishing a causal link between the 
veteran's prostate cancer and his level of radiation exposure 
during active service is lacking.  Sanders, at *5 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  In addition, the 
Board finds it noteworthy that the veteran participated in a 
videoconference hearing in February 2007, where neither he 
nor his accredited representative raised any issue with 
respect to the Dingess notice defect.  In view of the 
foregoing, the Board cannot conclude that this defect in 
Dingess notice affected the essential fairness of the 
adjudication, and thus, the presumption of prejudice is 
rebutted.  Id., at *10.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
February 2005 RO decision that is the subject of this appeal 
in its June 2002 and June 2003 letters.  Accordingly, the RO 
provided proper VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a medical opinion with respect to his ionizing 
radiation dose exposure and its likely relation to his 
diagnosed prostate cancer and residuals thereof, which was 
thorough in nature and adequate for the purposes of deciding 
this claim.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection Based on Exposure to Ionizing Radiation
A veteran may establish service connection for a disability 
claimed to be attributable to ionizing radiation exposure 
during service in one of three different ways.  McGuire v. 
West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir.1997).  First, the veteran could demonstrate 
that his or her disease is among the types of cancer that are 
presumptively service connected, pursuant to 38 U.S.C. § 
1112(c) and 38 C.F.R. § 3.309(a) and (d).  Second, a veteran 
may show that the disorder falls on the list of "radiogenic 
diseases" enumerated in 38 C.F.R. § 3.311(b) that will be 
service connected, provided that certain conditions specified 
in that regulation are met.  Third, direct service connection 
of a disease claimed to have been caused by ionizing 
radiation can be established by "'show[ing] that the disease 
or malady was incurred during or aggravated by service,'" a 
task which "'includes the difficult burden of tracing 
causation to a condition or event during service.'"  
McGuire, supra, quoting Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).    

Presumptive Service Connection for Chronic Diseases & for 
Radiation-Exposed Veterans, 38 U.S.C.A. § 1112(c) & 38 C.F.R. 
§§ 3.307, 3.309(a), (d)
38 C.F.R. § 3.307(a) provides that some diseases that become 
manifest after service "will be considered to have been 
incurred in or aggravated by service . . . even though there 
is no evidence of such disease during the period of 
service," as long as these diseases become manifest to a 
compensable degree within the applicable regulatory time 
periods.  38 C.F.R. §§ 3.307(a); see 38 C.F.R. § 3.309.  With 
respect to chronic diseases, such a disease, to include a 
malignant tumor such as prostate cancer, "must have become 
manifest to a degree of 10 percent or more within 1 year . . 
. from the date of separation from service. . . ."  38 
C.F.R. § 3.307(a)(3).  (Emphasis added.)  Only those diseases 
enumerated in 38 C.F.R. § 3.309(a) qualify as "chronic" for 
the purposes of the regulation, and it includes malignant 
tumors, among others.  38 C.F.R. §§ 3.307(a), 3.309(a).  
Additionally, the veteran must have served 90 days or more 
during a war period or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).

In addition, under 38 U.S.C.A. § 1112(c), if a radiation-
exposed veteran has one of the 15 enumerated presumptive 
diseases contained in § 1112(c)(2), such disease shall be 
considered to have incurred in or been aggravated by active 
service, despite the fact that no record of evidence of such 
disease during a period of such service.  38 U.S.C.A. § 
1112(c); accord 38 C.F.R. § 3.309(d).  Relevant to the 
instant case, these disorders include (i) Leukemia (other 
than chronic lymphocytic leukemia); (ii) Cancer of the 
thyroid; (iii) Cancer of the breast; (iv) Cancer of the 
pharynx; (v) Cancer of the esophagus; (vi) Cancer of the 
stomach; (vii) Cancer of the small intestine; (viii) Cancer 
of the pancreas; (ix) Multiple myeloma; (x) Lymphomas (except 
Hodgkin's disease); (xi) Cancer of the bile ducts; (xii) 
Cancer of the gall bladder; (xiii) Primary liver cancer 
(except if cirrhosis or hepatitis B is indicated); Cancer of 
the salivary gland; (xv) Cancer of the urinary tract, which 
means he kidneys, renal pelves, ureters, urinary bladder, and 
urethra; (xvi) Bronchiolo-alveolar carcinoma; (xvii) Cancer 
of the bone; (xviii) Cancer of the brain; (xix) Cancer of the 
colon; (xx) Cancer of the lung; and (xxi) Cancer of the 
ovary.  Prostate cancer, however, is not among the 15 listed 
presumptive diseases.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 
3.309(d).   

Radiogenic Diseases, 38 C.F.R. § 3.311
Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and 
includes prostate cancer and any other type of cancer.  38 
C.F.R. § 3.311(b)(2)(xxiii), (xxiv).

Section 3.311(a) requires the development of a radiation dose 
assessment where a veteran establishes that he has a 
radiogenic disease that first became manifest after service, 
but where it did not become manifest to a compensable degree 
within any applicable presumptive period specified in either 
38 C.F.R. § 3.307 or § 3.309, and where he contends that the 
disease arose as a result of ionizing radiation exposure in 
service.  Such is the case in the instant appeal.  Pursuant 
to 38 C.F.R. § 3.311(a)(2)(i), dose data must be requested 
from the Department of Defense (DoD) in claims based upon 
participation in atmospheric nuclear weapons test 
participation, as in the instant case.  38 C.F.R. § 
3.311(a)(2)(ii).  In addition, in all other claims involving 
radiation exposure, a request will be made for any available 
records concerning the veteran's exposure to radiation.  38 
C.F.R. § 3.311(a)(2)(iii).  These records normally include 
but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  38 C.F.R. § 3.311(a)(2)(iii).  
All such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).    

With respect to proving radiation exposure, 38 C.F.R. § 
3.311(a)(4) states that if military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded.  In addition, the veteran may 
not be required to produce evidence substantiating exposure 
if the information in the veteran's service records or other 
records maintained by the DoD is consistent with the claim 
that the veteran was present where and when the claimed 
exposure occurred.    

When it is determined that (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons or other activities as 
claimed; (2) the veteran subsequently developed a radiogenic 
disease (such as prostate cancer); and (3) such disease first 
became manifest 5 or more years after exposure, before 
adjudication of the claim, it must be referred to the Under 
Secretary for Benefits for further consideration in 
accordance with specific enumerated procedures contained in § 
3.311(c).  If any of the foregoing three requirements has not 
been met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under such 
circumstances.  38 C.F.R. § 3.311(b).  

However, when a claim is forwarded to the Under Secretary for 
Benefits for review, he or she may request an advisory 
medical opinion from the Under Secretary for Health and shall 
consider the claim with reference to certain factors.  38 
C.F.R. § 3.311(c)(1).  Such factors to be considered in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include: (1) the 
probable dose, in terms of dose type, rate and duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.  38 C.F.R. § 3.311(e).  If the Under Secretary for 
Benefits determines there is no reasonable possibility that 
the veteran's disease resulted from radiation exposure in 
service, then he or she shall so inform the regional office 
of jurisdiction in writing, setting forth the rationale for 
this conclusion.  38 C.F.R. § 3.311(c)(ii).

Finally, 38 C.F.R. § 3.311(f) provides that the determination 
of service connection will be made under the generally 
applicable provisions of this regulation, giving due 
consideration to all evidence of record, including any 
opinion provided by the Under Secretary for Health or an 
outside consultant, and to published evaluations, pursuant to 
38 C.F.R. § 1.17.  With regard to any issue material to 
consideration of a claim, the provisions of 38 C.F.R. § 3.102 
pertaining to the benefit of the doubt rule apply.

Direct Service Connection, 38 C.F.R. § 3.304
Pursuant to Federal Circuit's decision in Combee, when 
addressing a service connection claim based on exposure to 
ionizing radiation, VA must not only determine whether the 
veteran had a disability recognized by VA as being 
etiologically related to exposure to such radiation, but must 
also determine whether the disability was otherwise the 
result of active service.  See Combee, 34 F.3d at 1043-1044.  
Thus, the fact that the requirements of presumptive service 
connection may not be satisfied does not preclude a veteran 
from establishing service connection by way of direct 
causation.

The Court has held that "[f]or [direct] service connection 
to be awarded, there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").  

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's June 1951 enlistment examination, an April 1955 
discharge examination, an August 1955 reenlistment 
examination and an August 1962 service examination were 
negative for any findings relating to a prostate disorder, to 
include cancer.  

The veteran's May 1972 Report of Medical Examination contains 
an abnormal clinical evaluation of the anus and rectum, with 
a small external hemorrhoid noted.  The companion Report of 
Medical History bears no indication of a prostate disorder.  

The veteran's May 1975 Report of Medical Examination 
(Periodic) discloses a normal clinical evaluation of all 
systems.  In the accompanying Report of Medical History, the 
veteran did not indicate that he had experienced any prostate 
problems.    

The veteran's other SMRs bear no indication of any complaints 
of, treatment for or diagnosis of a prostate disorder, to 
include cancer.  

A private medical report dated May 1995 discloses that the 
veteran was diagnosed with prostate cancer, which 
necessitated a prostatectomy.  Subsequent private medical 
records, spanning 1999 to 2003, likewise contain this 
diagnosis and reflect the recurrence of carcinoma of the 
prostate.  Since 1995 the veteran has complained of bladder 
incontinence and impotence.    

In October 2003, the veteran consulted a VA physician for the 
purposes of conducting a urology examination.  The clinician 
indicated that he had not reviewed the claims file, as it had 
not been available to him.  He noted the veteran's account of 
in-service radiation exposure in the 1954 during an Operation 
Castle and his diagnosis of prostate cancer in 1995, with 
resulting prostatectomy, incontinence and impotence.  The 
physician stated that "[a]t this time, I am not aware of any 
studies that link the type of radiation exposure that the 
[veteran] received with prostate cancer.  However, given that 
we are not exactly sure what kind of radiation he was exposed 
to, it sounds reasonable to me that his prostate cancer may 
have been due to this exposure at the time."   

In a December 2004 letter, the Defense Threat Reduction 
Agency (DTRA) confirmed that the veteran had participated in 
Operation Castle, a nuclear weapon test series, where he was 
exposed to ionizing radiation.  It also provided a dose 
assessment, based on the veteran's statements, historical 
data and documents, and scientific studies or principles.  
The DTRA in its assessment noted that the veteran served as a 
ground support person, removing cargo from supply planes 
using a forklift, between July 1953 and July 1954.  The 
veteran did not recall wearing film badges, although 
dosimetry records did indicate that he had been issued such a 
badge in March 1954.  The veteran stated that he participated 
in aircraft decontaminations on a limited basis, by 
volunteering to perform such activity on three occasions.  
During such times, the veteran wore protective clothing and a 
poncho, and performed scrub brushing as well as fire hosing 
for a period of four hours or less on each occasion.  At this 
time, he worked within one to two feet of the aircraft 
surface.  The veteran also reported that when he operated a 
forklift, he did not wear protective clothing, and that he 
would engage in the decontamination activities the same day 
the planes landed or the following morning.  He estimated 
that when performing other duties aside from decontamination, 
he worked outdoors for six hours out of an eight-hour day.  
He further recalled undergoing a personal decontamination 
incident, where he had unknowingly been exposed to fallout in 
the middle stage of the testing operation.  The veteran took 
approximately two showers daily.  

The DTRA additionally reviewed pertinent historical 
documents, which confirmed the veteran's participation in 
Operation Castle as well as his presence in a fallout zone.  
It further described applicable scientific principles 
relating to radiation and its effect on the human body, such 
as the nature of the dose (internal or external), time, 
distance, shielding and quality and composition of the 
radioactive material.  This report also noted that external 
radiation doses (i.e., those emanating from sources outside 
the body), are accrued at a greater rate if the exposed 
individual is outdoors or participating in decontamination 
activities.   

Based on these data, the DTRA determined that the veteran had 
radiation exposure both externally and internally.  It 
provided the following dose assessment: 4.0 rem (mean total 
external dose); 9.4 rem (upper bound); 0.029 rem (internal 
committed dose to the prostate; and 0.3 rem (upper bound 
committed dose to the prostate).       

In January 2005, the Director of the Compensation & Pension 
Service (C&P Service) issued a letter to the Under Secretary 
of Health, requesting an opinion as to whether it was likely, 
unlikely, or as likely as not, that the veteran developed 
prostate cancer as a result of his in-service radiation 
exposure.  The C&P Service Director set forth relevant facts, 
such as the veteran's radiation exposure during Operation 
Castle at age 21, his prostate cancer diagnosis approximately 
41 years after such exposure in 1995, his post-service 
profession as a loader/unloader of petroleum from ships and 
barges, his family history of leukemia, and his tobacco use 
(less than one pack per day) from 1956 to 1995.  The Director 
asked the Under Secretary of Health to review the record and 
clearly set forth the rationale for the medical opinion.  

In February 2005, the Chief Public Health & Environmental 
Hazards Officer (CPHEHO) submitted a Memorandum to the 
Director of the C&P Service addressing the veteran's in-
service radiation exposure and his prostate cancer.  In this 
document, the physician acknowledged that the DTRA had 
confirmed that the veteran participated in atmospheric 
nuclear weapons testing during his active service, and had 
determined the veteran's ionizing radiation dose exposure 
during service.   This letter also affirmed that the veteran 
had reviewed and accepted the scenario used by DTRA for its 
dose reconstruction.  

Citing to medical texts and reports, the physician noted that 
the sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
She also stated that the Interactive Radioepidemiological 
Program (IREP) of the National Institute for Occupational 
Safety & Health (NIOSH) was used to estimate the likelihood 
that exposure to ionizing radiation caused the veteran's 
prostate cancer, and in accordance with guidelines, the 
cancer model for all male genitalia was used.  The program 
calculated a 99-percentile value for the probability of 
causation at only 11.24 percent.  In light of this evidence 
and information, the physician concluded that it was unlikely 
that the veteran's ionizing radiation exposure during service 
caused his prostate cancer.      
Also in February 2005, a correspondence to the RO from the 
Director of the C&P Service conveyed her conclusion, based on 
a review of the entire record and on the findings and 
conclusions of the IRP NIOSH physician, that no reasonable 
possibility existed that the veteran's in-service radiation 
exposure caused his prostate cancer.  

In his September 2005 substantive appeal, the veteran 
conveyed that he had no family history of prostate cancer and 
reiterated his belief that his in-service exposure to 
radiation caused his cancer.      

At his February 2007 videoconference hearing, the veteran 
testified that he believed his prostate cancer to have been 
caused by in-service radiation exposure.  Hearing Transcript 
at 4.  He also stated that he had lost bladder control and 
experienced impotence since his 1995 prostatectomy.  Hearing 
Transcript at 4.  The veteran also stated that a Dr. S., of 
New York, had indicated to him that the veteran could have 
contracted his prostate cancer from the radiation exposure, 
given the lack of reported family history of this specific 
cancer.  Hearing Transcript at 4, 5.  The veteran commented 
that he knew of no way to contact this doctor, as he had 
consulted with him approximately 12 years before, but that he 
would attempt to do so and submit a statement, if any within 
30 days.  Hearing Transcript at 5, 6.  He also stated that he 
had not engaged in any occupational exposure to radiation 
post-service.  Hearing Transcript at 7.       

The record reflects that the veteran has submitted no 
additional evidence in support of his claim.

b. Discussion 
In the instant case, the evidence weighs against direct 
service connection for prostate cancer, as well as 
presumptive service connection for chronic diseases and 
diseases specific to a radiation-exposed veteran under 38 
C.F.R. § 3.309(a) and (d) respectively.  With respect to the 
direct service connection claim, the Board notes that the 
veteran's SMRs are negative for any complaints of, treatment 
for or diagnosis of prostate cancer, which weighs against the 
claim.  In addition, the medical evidence of record reveals 
that this disease became manifest many years (approximately 
17 years) after his 1978 service discharge.  Such a 
significant lapse in time preponderates against the claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  Moreover, the medical evidence of record 
discloses that the first diagnosis of prostate cancer 
occurred in 1995, which falls well outside the one-year 
presumptive period allotted for chronic diseases under § 
3.309(a).  Further, prostate cancer is not among the 
enumerated list of diseases specific to radiation-exposed 
veterans under § 3.309(d), and therefore, service connection 
is not warranted as a matter of law under this regulation.  
Accordingly, the Board must deny the veteran's claim on a 
direct and presumptive basis.

Turning to an evaluation of the veteran's claim under 38 
C.R.F. § 3.311 pertaining to radiogenic disease, the Board 
similarly concludes that the evidence weighs against the 
claim pursuant to this regulation.  In particular, as noted 
above, the physician charged with rendering an opinion as to 
the likelihood that the veteran's in-service radiation 
exposure caused his prostate cancer expressly determined, 
based on an evaluation of DTRA assessment, pertinent 
scientific studies and mathematical calculations pertaining 
to probability of causality (determined to be 11.24 percent), 
that it was unlikely that his exposure caused this cancer.  
This opinion thus preponderates against the claim.  

While the Board acknowledges that VA physician in October 
2003 indicated that "it sounds reasonable to me that his 
prostate cancer may have been due to this exposure at the 
time," such opinion carries little probative weight when 
compared with the opinion of the IRP NIOSH physician.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(recognizing that the Board may place greater weight on one 
medical professional's opinion over another, depending on 
factors such as the reasoning employed, medical expertise, 
the thoroughness and detail of the opinion, whether or not, 
and the extent to which, they reviewed prior clinical records 
or the claims file, and other evidence); accord Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).    Specifically, the 
October 2003 VA physician did not examine the veteran's 
claims file nor did he asses the level of radiation dose 
exposure to which the veteran had been subjected during his 
active service.  In addition, the VA physician acknowledged 
that "I am not aware of any studies that link the type of 
radiation exposure that the [veteran] received with prostate 
cancer," which further weakens the probative value of this 
opinion.  Finally, at best, this clinician offered an 
equivocal or uncertain statement, opining merely that it 
"sound[ed] reasonable" to him that such a causal link 
"may" exist.  In view of the foregoing, the Board 
determines that this opinion does not command sufficient 
probative weight to counter the more detailed and thorough 
IRP NIOSH opinion.  The evidence as a whole, therefore, 
preponderates against the veteran's claim.

The Board also acknowledges the veteran's contention about 
the etiology of his prostate cancer with secondary 
incontinence and impotence.  As a layperson, however, he is 
not competent to provide a medical opinion about causation.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996); Espititu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the veteran 
is certainly competent to describe symptoms, without an 
indication in the record that he has had the relevant medical 
training, he is not competent to provide an opinion on 
whether an etiological relationship exists between his active 
service and radiation exposure and his cancer.  As a result, 
his own assertions are not probative to the critical issue in 
this case of whether the veteran's prostate cancer and its 
residuals were caused by his active service or any incident 
thereof.   

For the reasons stated above, the Board finds that service 
connection for prostate cancer is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).      


ORDER

Service connection for residuals, prostate cancer, with 
bladder incontinence and impotence, to include as due to 
exposure to ionizing radiation, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


